KOG:2019R00473

Dis:
IN THE UNITED STATES DISTRICT COURT C "ey ve
FOR THE DISTRICT OF MARYLAND Jy j a; PM
32

UNITED STATES OF AMERICA *
*

¥. *

*

*

DARRYL ALBERT VARNUM, *
*

Defendant *

kkkkeak
INDICTMENT

fot yy

Uses mee

r

ae aw,

Ags OE eae

The Grand Jury for the District of Maryland charges that:

iis

AND

CRIMINAL NOR | 419-023
(Threat Against Federal Offirial, 18
U.S.C. 115(a)(1)(B))

On or about June 26, 2019, in the District of Maryland and elsewhere, the defendant

DARRYL ALBERT VARNUM

did threaten to murder Person #1, a member of the United States House of Representatives, with

intent to impede, intimidate, and interfere with Person #1 while Person #1 was engaged in the

performance of Person #1’s official duties and with intent to retaliate against Person #1 on account

of the performance of Person #1’s official duties, in violation of Title 18, United States Code,

Section 115.

18 U.S. C. § 115(a\(1)(B)

A TRUE BILL:

WI i ‘7 20/9

Date

SIGNATURE REDACTED

ee

 

F oreperson

Mle th Mea,

Robert K. Hur
United States Attorney

cy

7S
